NATIONWIDE VARIABLE INSURANCE TRUST Supplement dated November 24, 2009 to Currently Effective Statements of Additional Information for American Funds NVIT Asset Allocation Fund NVIT CardinalSM Moderately Conservative Fund American Funds NVIT Bond Fund NVIT CardinalSM Conservative Fund American Funds NVIT Global Growth Fund NVIT Investor Destinations Aggressive Fund American Funds NVIT Growth Fund NVIT Investor Destinations Moderately Aggressive Fund American Funds NVIT Growth-Income Fund NVIT Investor Destinations Capital Appreciation Fund NVIT CardinalSM Aggressive Fund NVIT Investor Destinations Moderate Fund NVIT CardinalSM Moderately Aggressive Fund NVIT Investor Destinations Balanced Fund NVIT CardinalSM Capital Appreciation Fund NVIT Investor Destinations Moderately Conservative Fund NVIT CardinalSM Moderate Fund NVIT Investor Destinations Conservative Fund NVIT CardinalSM Balanced Fund Capitalized terms and certain other terms used in this supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the applicable Fund’s Statement of Additional Information. Effectively immediately, the address to obtain copies of the Prospectuses, listed on the front cover page of the SAI, has been revised as follows: Nationwide Funds, P.O. Box 5354, Cincinnati, Ohio 45201-5354 INVESTORS SHOULD RETAIN THIS SUPPLEMENT WITH THE STATEMENTS OF ADDITIONAL INFORMATION FOR FUTURE REFERENCE
